              Case 4:18-cv-04420-JSW Document 49 Filed 07/02/19 Page 1 of 2



1    Rachel Lederman, SBN 130192                          Hasmik Geghamyan, SBN 283160
     LEDERMAN AND BEACH                                   GEGHAMYAN LAW FIRM
2
     558 Capp Street, San Francisco, CA 94110             1736 Franklin Street, Suite 400
3    Tel: (415) 282-9300, Fax: (510) 590-9296             Oakland, California 94612
                                                          Tel: (415) 857-5548, Fax: (415) 688-2102
4    R. Michael Flynn, SBN 258732
5
     FLYNN LAW OFFICE
     1736 Franklin St., Ste 400
6    P.O. Box 70973, Oakland CA 94612
     Tel:510-893-3226, Fax: (866)728-7879
7    Attorneys for Plaintiffs
8
     Farimah Brown, City Attorney, SBN 201227
9    Lynne S. Bourgault, Deputy City Attorney, SBN 180416
     BERKELEY CITY ATTORNEY’S OFFICE
10
     2180 Milvia Street, Fourth Floor
11   Berkeley, CA 94704
     Telephone: (510) 981-6998 Facsimile: (510) 981-6960
12
     Attorneys for Defendants City of Berkeley,
13   Chief Andrew Greenwood, Sgt. Sean Ross, Sgt. Spencer Fomby
     Sgt. Todd Sabins, Sgt. Samantha Speelman, Officer Brian Mathis
14

15                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17

18
     DYLAN COOKE; LEWIS WILLIAMS; and
     BROOKE ANDERSON; on behalf of                      Case No: 4:18-cv-04420 JSW
19   themselves and all others similarly situated,
20
                                                        STIPULATION AND [PROPOSED]
                          Plaintiffs,                   ORDER OF DISMISSAL WITH
21   v.                                                 PREJUDICE
22
     CITY OF BERKELEY; ANDREW
23   GREENWOOD; SEAN ROSS; SPENCER
     FOMBY; TODD SABINS; BRIAN MATHIS;
24
     SAMANTHA SPEELMAN; and DOES 1-50,
25   inclusive,
26
                      Defendants.
27

28
                                                                                         1
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE Cooke, et al., v. City of
     Berkeley No. 3:18-cv-04420 JSW
               Case 4:18-cv-04420-JSW Document 49 Filed 07/02/19 Page 2 of 2



1             Plaintiffs Dylan Cooke, Brooke Anderson, and Lewis Williams, and defendants City of
2    Berkeley, Chief Andrew Greenwood, Sgt. Sean Ross, Sgt. Spencer Fomby, Sgt. Todd Sabins,
3    Sgt. Samantha Speelman, and Officer Brian Mathis, through their undersigned counsel, stipulate
4    as follows:
5             Plaintiffs agree to dismiss their First Amended Complaint with prejudice. Each party
6    shall bear their own attorneys’ fees and costs.
7             IT IS SO STIPULATED.
8

9    Dated: July 2, 2019                 RACHEL LEDERMAN & ALEXSIS C. BEACH
10                                                     /s/
11
                                         By: Rachel Lederman
12                                       Attorneys for Plaintiffs
13

14

15   Dated: July 2, 2019                 BERKELEY CITY ATTORNEY’S OFFICE
16

17                                       By:           /s/
                                               LYNNE S. BOURGAULT
18                                             Attorney for Defendants
19

20

21                                              ORDER
22

23            Pursuant to the stipulation of the parties, IT IS SO ORDERED.
24

25   Dated:                                     __________________________________________
26                                                     United States District Judge
27

28
                                                                                         2
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE Cooke, et al., v. City of
     Berkeley No. 3:18-cv-04420 JSW
